DETAILED ACTION
This action is in reply to an amendment filed July 5th, 2022. Claims 1-15 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on July 5th, 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mielenz (US Pub. No. 20170351267 A1), herein after Mielenz, in further view of Shani (US Pub. No 20180170365 A1), herein after Shani, and Mukaiyama (EP 2957481 A1), herein after Mukaiyama.
Regarding claim 1, Mielenz teaches [a]n automated valet parking system using communication between an infrastructure and an autonomous vehicle to perform an automated valet parking, wherein the autonomous vehicle is configured to operate in at least one mode selected from among (Mielenz: Para. 0003; "Valet parking systems are fully automatic driver assistance systems for parking facilities which, usually by communicating with a central control unit, e.g., a parking facility management system (server), make it possible to drive a vehicle from an entrance area of a parking facility to a parking area without the action of a driver in order to permanently park the vehicle there."): a standby mode in which the autonomous vehicle waits for information on a destination and a route transmitted from the infrastructure (Mielenz: Para. 0037-0038 and 0040; "After vehicle 10 has been transferred to the parking facility operator, vehicle 10 is assigned a free parking space 23 out of the possible free parking spaces 24 as parking position by a central control unit 15... central control unit 15 transmits corresponding pieces of information to vehicle 10 so that vehicle 10 may be autonomously guided along a trajectory 40 within parking facility 20... If the driver intends to pick up his/her vehicle 10 again, the request of the driver is transmitted to the parking assistance system of vehicle 10 by central control unit 15. It is also possible to transmit pieces of information, such as the position of the desired pick-up zone 19."); a driving mode in which the autonomous vehicle travels to the destination along the route within a parking lot (Mielenz: Para. 0040; "The vehicle thereupon automatically navigates to pick-up zone 19, moving along a trajectory 40."); and a risk management mode that is entered when an error occurs while the autonomous vehicle is in the driving mode (Mielenz: Para. 0041; "... at least one of trajectories 40 and 45 is adapted by central control unit 15 in such a way that overlapping area 44 forms in an area 32 of parking facility 20 which is detected and monitored by at least one sensor unit 30 with high accuracy. In the illustrated example, this is achieved in that vehicle 50 waits, i.e., trajectory 45 is adapted by insertion of a time delay, until overlapping area 44 forms in an area 32 of parking facility 20 which is detected and monitored by at least one sensor unit 30 with high accuracy.").
Mielenz specifically does not disclose an inactive mode in which settings for communication between the infrastructure and the autonomous vehicle are not yet configured; a ready mode in which the autonomous vehicle stays at a drop-off area and is identified by the infrastructure for checking in; a sleep mode in which the autonomous vehicle waits for an instruction transmitted from the infrastructure; an emergency stop mode that is entered when the error is not fixed until a predetermined amount of time has elapsed after the autonomous vehicle enters the risk management mode; and a recovery mode in which the autonomous vehicle waits for the error to be fixed through a human intervention when the error is not fixable without the human intervention. 
In a similar field, Shani teaches an inactive mode in which settings for communication between the infrastructure and the autonomous vehicle are not yet configured (Shani: Para. 0014 and 0034; "Vehicles with autonomous capabilities, herein after autonomous vehicle or AV or simply vehicle...while the vehicle is also equipped with communication capabilities to external controller, may be activated in an improved and simplified parking facility..." "In block 402, establishing, in an automated parking facility (PF), communication channel with an autonomous vehicle (AV), approaching the facility and signaling of intention to park in the PF, and receiving vehicle's specific data (VPD) from it."); a ready mode in which the autonomous vehicle stays at a drop-off area and is identified by the infrastructure for checking in (Shani: Para. 0034; "In block 402, establishing, in an automated parking facility (PF), communication channel with an autonomous vehicle (AV), approaching the facility and signaling of intention to park in the PF, and receiving vehicle's specific data (VPD) from it."); and a sleep mode in which the autonomous vehicle waits for an instruction transmitted from the infrastructure (Shani: Para. 0017; "An AV having the capabilities as defined above may enable communicating and accessing the AV from remote, starting its engine, and controlling its movement…") for the benefit of reducing the need for the driver in an automatic valet parking system.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the automatic valet parking system from Mielenz with the inactive, active, and sleep modes, as taught by Shani, for the benefit of reducing the need for the driver in an automatic valet parking system.
The combination lacks an emergency stop mode that is entered when the error is not fixed until a predetermined amount of time has elapsed after the autonomous vehicle enters the risk management mode.
In a similar field to Mielenz, Mukaiyama teaches an emergency stop mode that is entered when the error is not fixed until a predetermined amount of time has elapsed after the autonomous vehicle enters the risk management mode (Mukaiyama: Para. 0052; "The automatic drive unit 204 determines that there exists an inexecutable function in a case where, for example, the response signal is not input for the predetermined time interval or in a case where the signal that indicates the failure of the device."); and a recovery mode in which the autonomous vehicle waits for the error to be fixed through a human intervention when the error is not fixable without the human intervention (Mukaiyama: Para. 0053; "In the processing in S120, in a case where the automatic drive unit 204 determines that the traveling of the vehicle 2 using the automatic drive control is not possible, the process proceeds to the warning processing (S128). In the processing of S128, the automatic drive unit 204 causes the vehicle 2 to wait at the current position, and notifies the mobile terminal of the occupant or the monitoring device 31 of the situation via the communication unit 24.") for the benefit of ensuring that the system can deal with cases where the error cannot be resolved without human intervention.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the risk management mode from Mielenz with the emergency stop and recovery modes, as taught by Mukaiyama, for the benefit of ensuring that the system can deal with cases where the error cannot be resolved without human intervention.
Regarding claim 2, Mielenz, Shani, and Mukaiyama remains applied as in claim 1 and Shani goes on to teach [t]he system according to claim 1, wherein in the inactive mode, the autonomous vehicle is configured to reserve the automated valet parking (Shani: Para. 0034; "In block 402, establishing, in an automated parking facility (PF), communication channel with an autonomous vehicle (AV), approaching the facility and signaling of intention to park in the PF, and receiving vehicle's specific data (VPD) from it.").
Regarding claim 3, Mielenz, Shani, and Mukaiyama remain applied as in claim 1, however Shani specifically does not disclose [t]he system according to claim 1, wherein in the ready mode, the infrastructure is configured to identify the autonomous vehicle using a camera installed in the drop-off area or through vehicle-to-infrastructure (V2I) communication between the autonomous vehicle and the infrastructure.
 Mielenz, however, does teach [t]he system according to claim 1, wherein in the ready mode, the infrastructure is configured to identify the autonomous vehicle using a camera installed in the drop-off area or through vehicle-to-infrastructure (V2I) communication between the autonomous vehicle and the infrastructure (Mielenz: Para. 0036; "Sensor units 30 are preferably situated distributed in parking facility 20 in such a way that vehicle 10 is always in the field of view of at least one sensor unit 30. Sensor units 30, e.g., 360° video cameras, installed in a stationary manner within the parking facility, include an object identification and tracking functionality. In one alternative variant, the object tracking may also be implemented on central control unit 15.") for the benefit of physically confirming the identity of the vehicle in case there is a discrepancy between reality and the automatic valet parking system’s electronic record of the vehicle’s identity.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the ready mode from Shani with the video cameras, as taught by Mielenz, for the benefit of physically confirming the identity of the vehicle in case there is a discrepancy between reality and the automatic valet parking system’s electronic record of the vehicle’s identity.	
Regarding claim 4, Mielenz, Shani, and Mukaiyama remains applied as in claim 1 and Shani goes on to further teach [t]he system according to claim 1, wherein in the sleep mode, the autonomous vehicle is in a power saving state (Shani: Para. 0017; "An AV having the capabilities as defined above may enable communicating and accessing the AV from remote, starting its engine, and controlling its movement…") for the benefit of reducing power or fuel consumption when the vehicle is not traveling.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the automatic valet parking system with a sleep mode, as taught by Shani, for the benefit of reducing power or fuel consumption when the vehicle is not traveling.
Regarding claim 5, Mielenz, Shani, and Mukaiyama remains applied as in claim 4 and also teaches [t]he system according to claim 4, wherein in the sleep mode, the autonomous vehicle is configured to wait for an instruction of dispatching a communication sequence required to start the automated valet parking (Shani: Para. 0017; "An AV having the capabilities as defined above may enable communicating and accessing the AV from remote, starting its engine, and controlling its movement…").
Regarding claim 6, Mielenz, Shani, and Mukaiyama remains applied as in claim 1 and Shani goes on to further teach [t]he system according to claim 1, wherein in the standby mode, the destination includes an empty parking space or a pickup area, and the route is a driving path leading to the destination (Mielenz: Para. 0037-0038; "After vehicle 10 has been transferred to the parking facility operator, vehicle 10 is assigned a free parking space 23 out of the possible free parking spaces 24 as parking position by a central control unit 15." "After having been assigned the parking position, vehicle 10 is moved to assigned free parking space 24. Vehicle 10 is configured to carry out a driving maneuver autonomously with the aid of a parking assistance system. Central control unit 15 is granted access to the parking assistance system, so that vehicle 10 is able to autonomously move on parking facility 20 and automatically navigates to parking position 24.") for the benefit of allowing the autonomous vehicle to travel to the parking location and to the pickup location.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention that an automatic valet parking system would transmit both a destination and a route, as taught by Mielenz, for the benefit of allowing the autonomous vehicle to travel to the parking location and to the pickup location.
Regarding claim 7, Mielenz, Shani, and Mukaiyama remains as applied in claim 1 and Mielenz teaches [t]he system according to claim 1, wherein in the driving mode, the autonomous vehicle is in either a driving state in which the autonomous vehicle travels to perform the automated valet parking or a pause state in which the autonomous vehicle temporarily stops when a temporary obstacle is present on the route (Mielenz: Para. 0038 and 0041; " Vehicle 10 is configured to carry out a driving maneuver autonomously with the aid of a parking assistance system. Central control unit 15 is granted access to the parking assistance system, so that vehicle 10 is able to autonomously move on parking facility 20 and automatically navigates to parking position 24." "...at least one of trajectories 40 and 45 is adapted by central control unit 15 in such a way that overlapping area 44 forms in an area 32 of parking facility 20 which is detected and monitored by at least one sensor unit 30 with high accuracy. In the illustrated example, this is achieved in that vehicle 50 waits, i.e., trajectory 45 is adapted by insertion of a time delay, until overlapping area 44 forms in an area 32 of parking facility 20 which is detected and monitored by at least one sensor unit 30 with high accuracy.").
Regarding claim 8, Mielenz, Shani, and Mukaiyama remain as applied as in claim 7, however Mielenz specifically does not disclose [t]he system according to claim 7, wherein the autonomous vehicle is configured to enter the stop state or report, to the infrastructure, the autonomous vehicle enters the stop state. 
In a similar field, Mukaiyama teaches [t]he system according to claim 7, wherein the autonomous vehicle is configured to enter the stop state or report, to the infrastructure, the autonomous vehicle enters the stop state (Mukaiyama: Para. 0053; "In the processing in S120, in a case where the automatic drive unit 204 determines that the traveling of the vehicle 2 using the automatic drive control is not possible, the process proceeds to the warning processing (S128). In the processing of S128, the automatic drive unit 204 causes the vehicle 2 to wait at the current position, and notifies the mobile terminal of the occupant or the monitoring device 31 of the situation via the communication unit 24.") for the benefit of diagnosing and reporting issues to the automatic valet parking system.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify driving mode in an automatic valet parking system from Mielenz such that the vehicle reports to the infrastructure when the vehicle stops, as taught by Mukaiyama, for the benefit of diagnosing and reporting issues to the automatic valet parking system.
Regarding claim 9, Mielenz, Shani, and Mukaiyama remain as applied as in claim 1, however Mielenz specifically does not disclose [t]he system according to claim 1, wherein the error includes at least one of malfunctioning of a built-in sensor of the autonomous vehicle, a communication error between the autonomous vehicle and the infrastructure, or presence of a non- temporary obstacle on the route.
In a similar field, Mukaiyama teaches [t]he system according to claim 1, wherein the error includes at least one of malfunctioning of a built-in sensor of the autonomous vehicle, a communication error between the autonomous vehicle and the infrastructure, or presence of a non- temporary obstacle on the route (Mukaiyama: Para. 0052; "First, as illustrated in S120 in FIG. 4, the automatic drive unit 204 determines whether it is possible to cause the vehicle 2 to travel using the automatic drive control or not based on the situation information acquired by the information acquisition unit 201. The automatic drive unit 204 determines that there exists an inexecutable function in a case where, for example, the response signal is not input for the predetermined time interval or in a case where the signal that indicates the failure of the device. Then, the automatic drive unit 204 determines that the traveling of the vehicle 2 using the automatic drive control is not possible in a case where, for example, the inexecutable function relates to the steering, driving, or the braking.") for the benefit of diagnosing common errors in the system.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the automatic valet parking system from Mielenz with the conditions for driving, as taught by Mukaiyama, for the benefit of diagnosing common errors in the system.
Regarding claim 10, Mielenz, Shani, and Mukaiyama remain as applied as in claim 1 and Mukaiyama goes on to further teach [t]he system according to claim 1, wherein, when the error is fixed in the risk management mode, an operation mode of the vehicle is transitioned from the risk management node to the standby mode or driving mode (Mukaiyama: Para. 0055-0057; "On the other hand, in a case where the automatic drive unit 204 determines in the processing of S120 that the traveling of the vehicle 2 using the automatic drive control is possible, the process proceeds to the processing of S122. In the processing of S122, the automatic drive unit 204 determines whether or not the removal position indeterminable condition is satisfied." "In the processing of S122, in a case where it is determined that the removal position indeterminable condition is not satisfied, the automatic drive control to the removal position is performed (S126). In the processing of S126, the parking position determination unit 202 determines the removal position (including the parking space in which the vehicle 2 was parked) based on the vacancy information of the parking space 41 acquired by the information acquisition unit 201 and the map data of the parking lot 40. Next, generates the traveling route generation unit 203 generates the traveling route of the vehicle 2 from the current position to the target position (removal position) using, for example, the map data of the parking lot 40. Next, the automatic drive unit 204 performs the automatic drive control, and causes the traveling of the vehicle 2 such that it parks in the removal position. When the processing of S126 ends, the process proceeds to the processing in which the door lock state is made to be in an unlocked state (S130). When the door lock state is made to be in an unlocked state, the control processing illustrated in FIG. 4 ends." "On the other hand, in the processing of S122, in a case where it is determined that the removal position indeterminable condition is satisfied, the automatic drive control to the parking space 41 in which the vehicle 2 was parked or the predetermined target position (S124) is performed. For example, in the processing of S124, the automatic drive unit 204 causes the vehicle 2 to move to the parking space 41 in which the vehicle 2 was parked and to be parked using the automatic drive control, based on the history information of the automatic drive control to the current position. In this way, the vehicle 2 returns to the original parking space 41. Alternatively, the automatic drive unit 204 may cause the vehicle 2 to move to the predetermined target position and to be parked using the automatic drive control, based on the route information to the target position (predetermined target position) determined in the processing of S102. In this way, the vehicle 2 moves to the predetermined target position. In a case where the vehicle 2 does not start from the parking space 41, the processing similar to the warning processing illustrated in S128 is performed. When the processing of S124 ends, the process proceeds to the processing in which the door lock state is made to be in an unlocked state (S130). When the door lock state is made to be in an unlocked state, the control processing illustrated in FIG. 4 ends."), and wherein, when the error is fixed in the emergency stop mode, the operation mode of the vehicle is transitioned from the emergency stop mode to the driving mode after receiving confirmation from the infrastructure (Mukaiyama: Para. 0036; "In a case where it is determined that the contact determination is performed by the contact determination unit 205 during the automatic drive control of the vehicle from the parking space 41 in which the vehicle was parked to the target position, and when a removal position indeterminable condition set in advance is satisfied, the automatic drive unit 204 causes the vehicle to move to the parking space 41 in which the vehicle was parked or the predetermined target position and to be parked using the automatic drive control. The removal position indeterminable condition is a condition whether the determination of the removal point is possible or not. It may be determined that the removal position indeterminable condition is satisfied in a case where, for example, a problem occurs in at least one of the functions of the vehicle-mounted sensor 21 and the communication unit 24 due to contact of the vehicle with an obstacle, and as a result, the removal position cannot be determined even based on both of the monitoring result of the monitoring device 31 and the detection result of the vehicle-mounted sensor 21 of the vehicle 2.").
Regarding claim 11, Mielenz, Shani, and Mukaiyama remain as applied as in claim 9, however Mukaiyama specifically does not disclose [t]he system according to claim 9, wherein when the error is fixed while the autonomous vehicle is in the risk management mode, the risk management mode is switched to the driving mode.
Mielenz, however does teach [t]he system according to claim 9, wherein when the error is fixed while the autonomous vehicle is in the risk management mode, the risk management mode is switched to the driving mode (Mielenz: Para. 0041; "... at least one of trajectories 40 and 45 is adapted by central control unit 15 in such a way that overlapping area 44 forms in an area 32 of parking facility 20 which is detected and monitored by at least one sensor unit 30 with high accuracy. In the illustrated example, this is achieved in that vehicle 50 waits, i.e., trajectory 45 is adapted by insertion of a time delay, until overlapping area 44 forms in an area 32 of parking facility 20 which is detected and monitored by at least one sensor unit 30 with high accuracy.") for the benefit of resuming autonomous travel without the need for intervention.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the automatic valet parking system from Mukaiyama with the step of resuming travel if the error self resolves, as taught by Mielenz, for the benefit of resuming travel autonomous travel without the need for intervention.
Regarding claim 12, Mielenz, Shani, and Mukaiyama remain as applied as in claim 9, however Mielenz specifically does not disclose [t]he system according to claim 9, wherein after the error is fixed while the autonomous vehicle is in the emergency stop mode, when confirmation is acquired from the infrastructure the emergency stop mode is switched to the driving mode.
In a similar field, Mukaiyama teaches [t]he system according to claim 9, wherein after the error is fixed while the autonomous vehicle is in the emergency stop mode, when confirmation is acquired from the infrastructure the emergency stop mode is switched to the driving mode (Mukaiyama: Para. 0036; "In a case where it is determined that the contact determination is performed by the contact determination unit 205 during the automatic drive control of the vehicle from the parking space 41 in which the vehicle was parked to the target position, and when a removal position indeterminable condition set in advance is satisfied, the automatic drive unit 204 causes the vehicle to move to the parking space 41 in which the vehicle was parked or the predetermined target position and to be parked using the automatic drive control. The removal position indeterminable condition is a condition whether the determination of the removal point is possible or not. It may be determined that the removal position indeterminable condition is satisfied in a case where, for example, a problem occurs in at least one of the functions of the vehicle-mounted sensor 21 and the communication unit 24 due to contact of the vehicle with an obstacle, and as a result, the removal position cannot be determined even based on both of the monitoring result of the monitoring device 31 and the detection result of the vehicle-mounted sensor 21 of the vehicle 2.") for the benefit of moving the vehicle after an error has been resolved.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the automatic valet parking system from Mielenz with an emergency stop mode that resumes autonomous travel after an error is resolved, as taught by Mukaiyama, for the benefit of moving the vehicle after the error has been resolved.
Regarding claim 13, Mielenz, Shani, and Mukaiyama remain applied as in claim 1 and Shani further teaches [t]he system according to claim 1, wherein when the autonomous vehicle exits a pickup area to leave the parking lot, the ready mode is switched to the inactive mode (Shani: Para. 0039; "In block 462, allowing a driver to enter the AV and to gain control over it, comprising logging out the PF. Optionally, in block 464, providing parking log information to a central control system.") for the benefit of disconnecting the autonomous vehicle from the automatic valet parking system after the vehicle has been collected by its driver.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the automatic valet parking system from Mielenz with the logging the vehicle out of the parking system, as taught by Shani, for the benefit of disconnecting the autonomous vehicle from the automatic valet parking system after the vehicle has been collected by its driver.
Regarding claim 14, Mielenz, Shani, and Mukaiyama remain as applied as in claim 1 and Shani further teaches [t]he system according to claim 1, wherein: when a driver exits the autonomous vehicle for the automated valet parking, the ready mode is switched to the sleep mode (Shani: Para. 0036; "In block 414, providing command to the AV to autonomously move forward/backwards into the assigned parking place and providing stop and turn-off command at the receipt of at-location signal."); and when the driver boards the autonomous vehicle for checking out, the sleep mode is switched to the ready mode (Shani: Para. 0017; "An AV having the capabilities as defined above may enable communicating and accessing the AV from remote, starting its engine, and controlling its movement…"). for the benefit of reducing power consumption while the vehicle is not in use.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the automatic valet parking system from Mielenz with the switching between ready and sleep mode depending on if the driver is in the vehicle, as taught by Shani, for the benefit of reducing power consumption while the vehicle is not in use.
Regarding claim 15, Mielenz, Shani, and Mukaiyama remain as applied as in claim 1 and Mukaiyama further teaches teaches [t]he system according to claim 1, wherein: when the error is fixed while the autonomous vehicle is in the risk management mode or the emergency stop mode and resetting of the route is necessary, the risk management mode or the emergency stop mode is switched to the standby mode (Mukaiyama: Para. 0053; "In the processing in S120, in a case where the automatic drive unit 204 determines that the traveling of the vehicle 2 using the automatic drive control is not possible, the process proceeds to the warning processing (S128). In the processing of S128, the automatic drive unit 204 causes the vehicle 2 to wait at the current position, and notifies the mobile terminal of the occupant or the monitoring device 31 of the situation via the communication unit 24."); and when the error is fixed while the autonomous vehicle is in the risk management mode and the resetting of the route is not necessary, the risk management mode is switched to the driving mode (Mukaiyama: Para. 0057; "On the other hand, in the processing of S122, in a case where it is determined that the removal position indeterminable condition is satisfied, the automatic drive control to the parking space 41 in which the vehicle 2 was parked or the predetermined target position (S124) is performed. For example, in the processing of S124, the automatic drive unit 204 causes the vehicle 2 to move to the parking space 41 in which the vehicle 2 was parked and to be parked using the automatic drive control, based on the history information of the automatic drive control to the current position.") for the benefit of responding to the error in an efficient manner.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the automatic valet parking system from Mielenz with the response to the necessity to rest the route, as taught by Mukaiyama, for the benefit of responding to the error in an efficient manner.

Response to Arguments
Applicant's arguments filed July 5th, 2022 have been fully considered but they are not persuasive.
Applicant’s arguments (see pages 8-13, filed July 5th, 2022) with respect to the objections to the drawings, specification, and claim 3 with regards to the amendments made have been fully considered and are persuasive.  The objections to the drawings, specification, and claim 3 has been withdrawn. 
Applicant’s arguments (see pages 13-14, filed July 5th, 2022) with respect to the rejections under 112(b) of claims 10 and 12 with regards to the amendments made have been fully considered and are persuasive.  The rejections under 112(b) of claims 10 and 12 has been withdrawn.
Note that due to the extensive changes made to claim 10 a new ground of rejection of claim 10 in view of the prior art cited of record under 103 is necessitated; however the grounds of rejection for claims 1 and 9, which claim 10 is dependent upon, have not changed.
Applicants arguments (see pages 14-16, filed July 5th, 2022) with regards to the 103 rejection have been fully considered but they are not persuasive.
Applicant argues (see page 16 lines 1-15) that Mukaiyama is deficient to teach the amended limitation for the emergency stop mode in claim 1 as Mukaiyama teaches that the removal processing is performed while the vehicle 2 is stopped. That is, the vehicle 2 is in a stopped state prior to determining that there exists an inexecutable function. This is very different from the vehicle 2 entering a stopped state after determining that there exists an inexecutable function. Examiner respectfully disagrees. It is noted that the features upon which applicant relies (i.e., that the vehicle is still traveling and not stopped when it is in risk management mode before it enters the emergency stop mode and that the vehicle only stops after the error is not fixed until a predetermined amount of time has elapsed) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). A BRI of the claimed invention is evident from applicant’s specification on page 43 para. 0163 lines 13-14: In the risk management mode, the vehicle stops driving and flashes lamps. From this it would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention that Mukaiyama does teach in Para. 0052 an emergency stop mode that is entered when the error is not fixed until a predetermined amount of time has elapsed after the autonomous vehicle enters the risk management mode as the vehicle can be in a stopped state prior to entering the emergency stop mode.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron K McCullers whose telephone number is (571)272-3523. The examiner can normally be reached Monday - Friday, Roughly 7:30 AM - 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.M./Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663